Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Regarding claim 18, Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Election/Restrictions
Applicant’s election of claims 12, 14, 16, 18 in the reply filed on 1/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Applicant’s election without traverse of claim 12, 14, 16, 18 in the reply filed on 1/14/2021 is acknowledged.  See Remarks pp. 17.

Claim 13, 15, 17, 19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/2021.

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of 
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. To meet that objective, any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application.
	
During a telephone conversation with Atty Richard Goldberg on 1/27/2021 a provisional election was made without traverse to prosecute the invention of claim 12.
While at the time of discussion with Atty Goldberg a species restriction was indicated with claim 12 generic to species claims 14, 16, and 18, such a species restriction has not been maintained by Examiner.
Upon further search and consideration by Examiner, the species restriction is withdrawn, therefore claims 12, 14, 16, and 18 will be examined on the merits in this Office Action.  The restriction of the groups between the independent claims 12 and 13 is maintained, therefore, claims 13, 15, 17 and 19 remain withdrawn.

Objection to claim 18
	Regarding claim 18, the second to last line is missing the article before cut.  Please amend the claim to read “the cut on a surface of the sintered layers.”  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12, 14, 16, 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the locations of the wall section layers established by the step 2 lacks proper antecedent basis and therefore renders the claim language vague and indefinite.  Further the claim limitation “both ends” (see ll. 12) it is unclear because it is not clear if it is the ends of the squeegee, shaping table, shaping region, travelling distance, powder feeder, as it is not clear that the chamber wall sections only have two ends.  If the chamber has more than two ends, which Examiner considered that it does, it is not clear which two of the many/plurality of ends are referred to by the claim limitation. Examiner has interpreted the locations to be the 
Regarding claim 14, the travelling direction of the squeegee has been canceled from independent claim 12, therefore the travelling direction of the squeegee in claim 14 – see lines 4-5, lacks proper antecedent basis, and renders the claimed subject matter vague and indefinite.  For the purposes of examination and compact prosecution, and direction can be the travelling direction of the squeegee, including perpendicular to the linear wall section layers connecting both ends at the chamber wall sections.
Regarding claim 14, the regions on both sides of the frame body of the squeegee lacks proper antecedent basis and therefore renders the claimed subject matter vague and indefinite.  Not only do the sides of the frame body of the squeegee lack proper antecedent basis but so too does the frame body of the squeegee.  Both of these limitations renders the claimed subject matter vague and indefinite to one of ordinary skill in the art before the effective filing date.  For the purposes of examination and compact prosecution, the sides of the squeegee frame body are taken to be the sides of the blade of a recoater/squeegee.  Since the squeegee is taken as having more than two sides, because of the claimed traveling directions and squeegee shapes, both sides of the body of the squeegee is unclear which two (?) of the all of the inherent sides are referred to.
Regarding claim 16, the regions on both sides of the frame body of the squeegee lacks proper antecedent basis and therefore renders the claimed subject matter vague and indefinite.  Not only do the sides of the frame body of the squeegee lack proper antecedent basis but so too does the frame body of the squeegee.  Both of these limitations renders the claimed subject matter vague and indefinite to one of ordinary skill in the art before the effective filing date.  For the purposes of examination and compact prosecution, the sides of the squeegee frame body are taken to be the sides of the blade of a recoater/squeegee. Since the squeegee is taken as having more than two sides, because of the claimed traveling directions and squeegee shapes, 
Regarding claim 18, the step of cutting lacks proper antecedent basis therefore rendering the claimed subject matter vague and indefinite.  Nowhere in claim 12, the claim from which claim 18 depends, is there a step of cutting a surface of the sintered layer.  Therefore, use of the word “the” before the limitation “step of cutting a surface…” renders the claimed subject vague and indefinite.  Furthermore, it is unclear if the surface of the sintered layer is the surface of the powder layers, the shaping table, shaping region, squeegee, or some other structure.  For the purposes of examination and compact prosecution, Examiner has taken the step of cutting to be a step of cutting at any point after sintering of the shaping region.
Regarding claim 18, it is unclear which location in the cited Figure corresponding to the embodiment of this claim is the end of the sintered layer on a side furthest from the powder and inner ends of the wall layers nearest the powder feeder.  Since the location of the powder feeder with respect to the sintered layer and the wall layers is unclaimed with respect to the squeegee movement, Examiner has for the purposes of compact prosecution taken that the furthest and nearest is a matter of relative placement of squeegee within the build platform, as multiple of these structures are movable/reconfigurable, as understood by one of ordinary skill in the art.  Being furthest from the nearest structure is a triangulation problem within the level of one of ordinary skill in the art.  Furthermore, it is unclear if the width is the linear length or the 

    PNG
    media_image1.png
    390
    804
    media_image1.png
    Greyscale
 
Based upon the drawings it is unclear if the wall layers 4 are sintered or not as well as whether they can be linear or elliptical/arc-shaped.
Since both the squeegee and powder feeder are interpreted as capable of motion, it is unclear how their constrained motions in the recited method steps of claim 18 alter the shape or formation of the object when considered along with the approximate width recited in the last clause of claim 18.  For the purposes of compact prosecution and examination, Examiner has construed the wall layers to be sintered, as they have cross-hatching in the Figures similar to the sintered object(s).  Furthermore, Examiner has taken it that the recoater may be of any shape in claim 18, but that it forms ovular/elliptical shapes under all motions of the recoater, with linear wall sections therein, as depicted in the Figs.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brezoczky (US 2018/0111319) and further in view of Eriksson (US 2012/0223462).

Regarding claim 12, Brezoczky (US 2018/0111319) discloses a shaping method (see method of [0090] – “a method for printing at least one three-dimensional object”) for a three-dimensional shaped product (see three-dimensional object, Id.), comprising the steps of:
Formation of powder layers (see layers of [0304]) by movement of a squeegee (see squeegee of [0257] – “The evacuation may be active (e.g., using an actuator activating a pump, scooper, blade, squeegee, brush, or broom).”),
Dispersion of powder (see welding powder of [0003]) on a top side (see Fig. 1) of a shaping table (see platform 106 of [0012], [0017]) and sintering of a shaping region by irradiation with a laser beam or an electron beam (see energy beam of [0278], laser of [0278], electron beam source of [0080]),

Establishing (set up on a firm or permanent basis) locations of linear wall section layers connecting both ends at the chamber wall sections (that is what a recoater does – see layer dispensing mechanism of [0220]), within a traveling range (any distance travelled less than the chamber wall lengths can be considered a travelling range to one of ordinary skill in the art – see [0247], the motion of the build module/squeegee is less than the entire chamber wall in one motion) of the squeegee (see recoater of [0188]) 
based on (as long as there is a relationship between the distance set in step 1 and the distance travelled in step 2, whether that is a direct or indirect correlation/mapping function – see recoater of [0188], the exact motion of the recoater depends on the object manufactured – see [0222] “At times, the material within the container  may actuate (e.g., push) the opening-obstruction (e.g., to open the exit opening port and allow pre-transformed material to exit the material dispenser). An actuator may facilitate sliding, swinging-out, or rolling the opening-obstruction to facilitate dispensing of the material from the exit opening of the material dispenser. A controller may control the actuator (e.g., in real-time during at least a portion of the 3D printing).” In this claim interpretation the actuator is the recoater blade actuator) the traveling distance set in the step 1,
Forming powder layers by movement of the squeegee over the traveling distance set in the step 1 (see [0257] – the role of the squeegee is to level the pre-transformed material in the chamber),
Forming sintered layers (see sintering of [0078], [0168], [0222] – “In some embodiments, the target surface includes a surface at which an energy beam ( e.g., laser beam, electron beam, and/or ion beam) is directed.”) by irradiation with the laser beam or the electron 
Repeating the steps 3 and 4 until reaching a top section of the three-dimensional shaped product (the recited method does not claim that a vertical position of the chamber/platform is altered, therefore, Examiner has interpreted that a single layer of material deposited is a top section of the three-dimensional shaped product, see [0202] regarding the lowering of the platform to various vertical positions – also see top surface of [0222]),
Wherein step 3 includes the step of forming the powder layers to have a thickness (see thickness of [0043], any thickness can read on the claimed thickness and allow them to maintain a laminated state – laminated means bonded through manufacturing materials together, the layers are heated/cured and are therefore laminated – see also [0068]-[0071] discloses that you can combine 3D printing/printed styles) allowing them to maintain a laminated state at ends thereof. 
Examiner notes that once a location of linear wall section layers established by a recoater blade is claimed as in independent claim 12, and the travelling distance is set to a distance less than the chamber wall sections, also claimed in claim 12, that further including a step of coinciding locations at ends of the powder layers formed by step 3 that are on an opposite side from the powder feeder with locations at ends of the wall layers formed by step 4 that are at a location furthest from the powder feeder is read upon by the cited prior are which also has the travelling direction of the recoater/squeegee perpendicular to the claimed chamber walls.
While Brezoczky does not disclose explicitly wherein the travelling distance of the squeegee/recoater is shorter than a full travelling distance with standard chamber wall sections, interpreted as the recoater blade’s/squeegee’s movement is less than the entire width of the 
In the same field of endeavor, Ericksson discloses wherein the traveling distance is shorter than a full traveling distance with standard chamber wall sections.  See Fig. 5 and [0024].
Ericksson prevented the object from being knocked over when a tall feature is next to a short feature during printing where the tall object is manufactured before the short object.  This was desirable in Brezoczky. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the step of preventing the recoater/squeegee from travelling the entire distance of the process chamber width as disclosed in Ericksson in the method of Brezoczky to arrive at the claimed invention before the effective filing date because doing so had the benefit that it prevented the manufactured object from being knocked over/moved when a tall part of the object is made before a short portion of the object.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brezoczky (US 2018/0111319) and further in view of Eriksson (US 2012/0223462) and Satoh (US 2016/0243805).

Regarding claim 14, see claim 12 above for disclosure of Brezoczky/Ericksson combination.
The combination Brezoczky/Ericksson does not disclose further including the step of forming an entire region of the wall layers in a direction diagonal to the travelling direction of the squeegee by the step 2 with successive reduction of an amount of powder supplied in the regions on both sides of the frame body of the squeegee.
In the same field of endeavor of additive manufacturing, Satoh discloses wherein the wall layers are created at an angle with respect to the recoater blade.  Fig. 24, 25B and E.  These figures taken together have the wall layers formed at a diagonal to the travelling direction of the recoater blade/squeegee.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Diagonal directions of walls)]
    PNG
    media_image2.png
    634
    521
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    720
    519
    media_image3.png
    Greyscale

[AltContent: textbox (Travelling direction of squeegee)]
The examiner notes that the additively manufactured object has a similar composition as claimed by applicant, (i.e. diagonal shaped walls to the travelling direction of the squeegee) which would result in the claimed property (successive reduction of an amount of powder supplied in the regions on both sides of the frame body of the squeegee). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the diagonal-shaped product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
Satoh discloses an acceptable configuration for the wall layers with respect to the motion of the recoater blade and was the selection of a known design for its intended use.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the step of adding the wall layers in an angled direction as in Satoh in the method of Brezoczky to arrive at the claimed invention before the effective filing date because doing so was the selection of a known design for its intended use and was an acceptable configuration for the wall layers.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brezoczky (US 2018/0111319) and further in view of Eriksson (US 2012/0223462) and Kato (US 2017/0209954).

Regarding claim 16, see claim 12 above for disclosure of Brezoczky/Ericksson combination.
The combination of Brezoczky/Ericksson does not disclose further including the step of forming an entire region of the wall layers in one of an elliptical arc shape or arc shape with a center location of the shaping table as a center by the step 2, with successive reduction of an amount of powder supplied in the regions on both sides of the frame body of the squeegee.
	In the same field of endeavor of additive manufacturing, Kato discloses wherein the object formed has arc-shaped walls.  [0163].
	Kato discloses acceptable shapes of objects for additive manufactured objects and would have been the selection of a known design for its intended use.
	The examiner notes that the additively manufactured object has a similar shape/form not as claimed by applicant, (i.e. elliptical/arc shaped walls) which would result in the claimed property (successive reduction of an amount of powder supplied in the regions on both sides of the frame body of the squeegee). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the elliptical/arc shaped product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
	See MPEP 2144.04(IV)(B) regarding changes in configuration and shape being prima facie obvious to one of ordinary skill in the art.  Altering the shape of the object manufactured 
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the step of forming arc-shaped walls of an object as disclosed in Kato in the method of Brezoczky to arrive at the claimed invention before the effective filing date because doing so was the selection of a known design for its intended use and was an acceptable configuration of objects for additive manufacturing and was the change in shape of the article worked upon, a change/modification within the level of skill of one of ordinary skill in the art.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brezoczky (US 2018/0111319) and further in view of Eriksson (US 2012/0223462) and Abe (US 2005/0029711).

Regarding claim 18, Brezoczky/Ericksson disclose the method as shown above. 
See claim 12 above for disclosure of Brezoczky/Ericksson combination.
Furthermore, Ericksson discloses the width between a location of an end of the sintered layer on a side furthest from the powder layer and inner ends of the wall layers nearest the powder feeder is about a width of cut on a surface of the sintered layers.  See Fig. 7.
Brezoczky/Ericksson does not disclose further including the step of cutting a surface of the sintered layer and its vicinity after sintering of the shaping region, and

	However, in the same field of endeavor of additive manufacturing, Abe discloses a step of cutting into the surface of the sintered layer and its vicinity after sintering of the shaping region.  See cutting and removing means 4/mealing head 41 of [0044]-[0045].
	Abe had the benefit that it allowed for subtractive correction of any defects during the additive manufacturing process.  Abe discloses a known and acceptable method of forming three-dimensional objects which, when incorporated in Brezoczky, had a predictable result with a reasonable expectation of success. 
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the step of preventing the recoater/squeegee from travelling the entire distance of the process chamber width as disclosed in Ericksson in the method of Brezoczky to arrive at the claimed invention before the effective filing date because doing so was a known and acceptable method of forming three-dimensional objects which, when incorporated in Brezoczky, had a predictable result with a reasonable expectation of success

Double Patenting

Claims 12, 14, 16 18 of this application is not patentably indistinct from claims 1-8 of Application No. 16/711831. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

Claim 12, 14, 16, 18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of copending Application No. 16/711831 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending case completely encompass the instant claimed subject matter.
Comparing the instant claims with the copending claims, both sets of claims contain the method steps with assistance of a squeegee and recoater blade: placing powder, sintering said powder with an energy beam, cutting the sintered layer.  
The method steps have different ordering.  See MPEP 2144(IV)(C) regarding the change in sequence of method steps.
While the claims are not identical and the copending claims required the method be practiced with a CAD/CAM system and the instant claims do not, both cases and claims are methods involving placement of powder with a blade/squeegee, sintering and cutting into the sintered object with interior walls the delimit the cutting path widths.  
The claims in both applications are obvious variants of recited method steps, while the exact method step order may be different or claimed with different specificity, the ordering of method steps is generally held as prima facie obvious to one of ordinary skill in the art.  See MPEP 2144.04(IV)(C).
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Therefore, it would have been obvious to one of ordinary skill in the art to reorder the method steps of the copending application to arrive at the claimed invention before the effective filing date because doing so was a mere reversal of ordering of recited method steps. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Interpreting lamination in claim 12 and dependent claims as sintered.  See Okazaki (US 2015/0328836) abs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        




/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712